ENVIRONMENTAL AND SOCIAL ACTION PLAN
CHIRNOGENI WIND FARM PROJECT

Draft for public comment

August 2011
ENVIRONMENTAL AND SOCIAL ACTION PLAN
Chirnogeni Wind Farm Project, Romania

The European Bank for Reconstruction and Development (“EBRD,” or the “Bank”) is
considering providing financing to EP Global Energy (“EPGE”) to support design,
construction, and operation of an 80-megawatt wind farm near Chirnogeni village in
Constanta County, Romania. The project is known as the Chirnogeni Wind Farm Project and
will be owned and operated by EP Wind Project (ROM) Six SRL. The project includes the
wind farm and a new transmission line that will connect the turbines to an existing
substation near Chirnogeni, and rehabilitation by a third party (ENEL) of 45 kilometers of an
existing 110kV transmission line that runs from Chirnogeni through Cobadin to Basarabi.

EPGE has prepared and disclosed two Environmental and Social Impact Assessments (ESIAs),
one for construction and operation of the wind farm and one for rehabilitation of the
transmission line and the three existing substation (Chirnogeni, Cobadin, Basarabi). These
ESIAs describe the project and the natural and human resources that could be affected, and
evaluates the potential impacts the project could have on those resources. Both ESIAs
generally meet the requirements of Romanian law and of the Bank’s 2008 Environmental
and Social Policy and associated Performance Requirements. The ESIAs also describe a series
of actions that will be taken to prevent, control, or otherwise mitigate potential impacts and
to engage with key stakeholders. Requirements needed to avoid or control potentially
significant impacts are described in this Environmental and Social Action Plan, which will be
part of the financing agreement between EBRD and EPGE. The performance of the required
actions will be reported to the Bank by EPGE and will be audited or otherwise evaluated by
EBRD during construction and operation of the project.

The table below constitutes the ESAP’. It identifies the actions required, the basis of the
requirement, the timing of the action, and the criteria to be used for determining whether
the goal of the action has been successfully achieved. Implementation of all the actions is
the responsibility of EPGE. When other companies perform work under contract, EPGE will
be responsible for their compliance with the requirements of the ESAP, even if direct
oversight is by another a first-tier contractor. This is expected to be accomplished by
inclusion of requirements in contracts and subcontracts, and by direct oversight and
supervision by EPGE and/or its oversight contractor as needed. It is important to note that a
third party (ENEL) will be responsible for rehabilitation, operation, and maintenance of the
transmission line and the three substations. It is recognized that compliance by ENEL with
ESAP requirements may be beyond EPGE’s control; however, EPGE will be expected to work
with ENEL to ensure compliance and to monitor and report on ENEL’s performance.

‘ For purposes of this ESAP, “construction” includes all actions in the field to prepare and construct the various
components of the wind farm, including turbines, roads; transmission lines, and the project substation; and to
rehabilitate the transmission line from Chirnogeni to Basarabi and the existing substations (Chirnogeni,
Cobadin, Basarabi), including tower repairs and replacement, and conductoring (that is, stringing new cable).
“Operation” means operation and maintenance of all facilities for the ultimate purpose of generating and
conveying electricity. “Project performance” includes the entire period of construction, operation, and
decommissioning.

Page 1
As agreed by EBRD and EPGE, this ESAP may be revised from time to time during project
performance. No changes will allow violations of Romanian law or of EBRD requirements
for environmental and social performance.

Page 2
Environmental and Social Action Plan
Chirnogeni Wind Farm, Romania

. Source of Target and Evaluation Criteria For
No. Action requirement Date required Successful Implementation®
0 Submit report to the Bank on environmental, social, EBRD - Each six months during Submission of reports on schedule
health and safety performance, including status of each construction and in a mutually agreed format.
ESAP element and other agreed activities. - Annually during operation
1 PR 1: Environmental and social management
14 Develop and implement integrated environmental, Best practice - Develop systems prior to - Systems developed by qualified
social, and occupational health and safety management | EBRD PR 1 operation consultant, staff trained, systems
systems equivalent to those under ISO 9000, ISO - Implement throughout implemented.
14001, and OHSAS 18001 operation - Status reported in each report to
Bank
1.2. | Appoint and maintain on-site a person to be responsible | Best practice At all times during construction - Appointment of qualified official
for overseeing occupational health and safety, to report | EBRD PR 2 and operation - Qualifications submitted with first
directly to the project site manager, and subsequently to report under 0
EPGE management. - Responsible person maintained at
all times
1.3. | Appoint and maintain a person to be responsible for Best practice At all times during construction - Appointment of qualified official
environmental and social compliance, to report directly EBRD PR 1 and operation - Qualifications submitted with first
to the project site manager, and subsequently to EPGE report under 0
management. - Responsible person maintained at
all times
1.4 | Establish and implement corporate policy and Best practice - Upon entry into Include in ESHS reports to Bank:

procedures for oversight of contractor environmental,

occupational health and safety, and social (ESHS)

performance during construction, to include (at a

minimum):

- Inclusion of appropriate ESAP and other legal
requirements in contracts/subcontracts, including

EBRD PR 1

contracts/subcontracts
- Prior to contractor actions

Program description and adoption
status

Highlights of performance
(appointments, inspections, etc.)
Training

Summaries of project and contractor

2 Items required to be reported to the Bank will be presented in the semi-annual or annual reports required under item 0, unless noted otherwise.

Page 3

Environmental and Social Action Plan
Chirnogeni Wind Farm, Romania

‘ Source of ‘ Target and Evaluation Criteria For
No. Action requirement Date required Siccessful Implementation®
requirement for staff/management training. environmental and OHS
- Assignment of clear responsibilities within EPGE and performance
oversight contractor for contractor oversight
- Regular inspections of contractors’ construction camp
and construction operations.
- Contractor reports on performance sufficient to allow
inclusion of data in ESHS reports to the Bank, and to
allow EPGE to determine if corrective actions are
needed.
- Verification of training and professional credentials for
contractor EHS managers and staff.
1.5 | Acquire and comply with all required permits and Romanian law Prior to beginning any activities - All permits and authorizations
authorizations EBRD PR1 that require permits or received
authorizations - Reports submitted to authorities as
required
- Compliance status reported to
Bank
1.6 | Implement the environmental and social monitoring and | EBRD PRs As required by ESMMP Report to Bank on highlights of
management plan that is part of the ESIA implementation
1.7. | Appoint an independent EHS consultancy to undertake EBRD PR1 - Appoint: prior to first Monitoring reports submitted to

periodic external monitoring of key ESHS issues as
outlined in this ESAP and the ESMMP.

Best practice

disbursement

- Monitor: annually throughout
construction and for the first 2
years of operations; any
additional monitoring
requirements to be based on
monitoring outcomes

Bank with ESHS reports

Page 4

Environmental and Social Action Plan
Chirnogeni Wind Farm, Romania

‘ Source of ‘ Target and Evaluation Criteria For
No. Action requirement Date required Siccessful Implementation®
2 PR 2: Labor and working conditions
21 Develop and implement an occupational health and EPGE (or lead contractor) plan: - Submission and approval of EPGE
safety (OHS) plan to guide all activities on project sites Best practice prior to construction plan by independent OHS
during site preparation, construction, and operation. EBRD PR 2 Contractor plan: prior to professional and/or EBRD prior to
Also require contractor plan/compliance. Requirements contractor activities on-site construction
to include (but not be limited to): - Submission of contractor OHS.
- Job- and task-specific hazard analysis and controls for plan(s) and approval by EPGE (or
all activities oversight contractor)
- Provision of PPE, requirements for use of PPE, and - Report to Bank on OHS issues,
enforcement of PPE use including incident statistics and
- Safety training for all personnel in their language, status of training (to cover EPGE
covering hazards and safety protocols of their jobs and contractor workforces)
- Review and approval of contractors’ OHS plans, which - Report to Bank at time of major
must meet same standards as EPGE plan accidents and/or fatalities
- Oversight of contractor OHS implementation, including
mandatory reporting
- Recording incident statistics, including total work
hours, lost time incidents, major injuries/fatalities, etc.
2.2 | Support local labor force by: Romanian Law Prior to workforce selection and | - Local announcements when hiring

- Providing realistic information on employment
opportunities, with transparent hiring practices

- Advertise for all open positions

- Employing local workers where possible: establish and
meet goals for local hires, consider training for
permanent positions

- Paying wages at least average for the area for
comparable positions

- Construction camps must comply with Romanian law
and provide adequate heating, showering and cooking

EBRD PR 2
Best practice

prior to establishment of work
camps

Camp conditions compliant with
EBRD PR2 and international best
practice

Training for local workers

Wages comparable to regional
averages

Page 5

Environmental and Social Action Plan
Chirnogeni Wind Farm, Romania

‘ Source of ‘ Target and Evaluation Criteria For
No. Action requirement Date required Siccessful Implementation®
facilities.
2.3 | Develop a formal grievance mechanism for employees EBRD PR 2 Develop and implement prior to - Submission to Bank (with first
and contractors and disseminate information about its construction and throughout report under item 0) of grievance
uses to the workforce, in the language(s) of the workers project performance procedure for review and approval
(note: this is separate from the stakeholder grievance - Thereafter, report to Bank to
mechanism required under PR10) include all worker grievances and
resolutions
2.4 | Develop/update HR Policy and Procedures Manual to Romanian law Within 3 months of commitment | - Submission of HR Policy and
fully comply with national law and EBRD requirements EBRD PR 2 of funds Procedures to the EBRD for review
(Romanian law to take precedence if there are any - Include in report to Bank data on
conflicts with lender requirements). workers, including dismissals and
new hires, collective bargaining
developments, status of medical
checks, etc.
- Report to Bank the numbers of
workers in various categories
(management vs skilled vs
unskilled, local vs non-local vs
expatriate, women vs men)
2.5 | Make the policy and procedures/manual (2.4 above) or Availability of materials for workers
a detailed summary available to employees in their in their languages
language(s)
3 PR 3: Pollution prevention and abatement
3.4 Develop and implement solid waste management plan Romanian Law - Develop: prior to start of Development:
for all wastes, including chemicals, fuel, oil, construction | EBRD PRs1, 3 construction - Review and/or approval of plan by
debris, domestic/household solid wastes. Ensure all off- | Best practice - Implement: throughout project authorities, if required
site management is by licensed companies and in performance - Require compliance in all contracts

licensed places

- Report to Bank on status of plan

Page 6

Environmental and Social Action Plan
Chirnogeni Wind Farm, Romania

No.

Action

Source of
requirement

Date required

Target and Evaluation Criteria For
Successful Implementation®

and approval

Implementation:

- All wastes managed in accordance
with approved plan

- Reports to authorities as required
in permits

- Reports to EPGE by all contractors
on amounts, types, and
management of all solid wastes

- Reports to Bank on amounts,
types, and management of all solid
wastes (by EPGE and all
contractors)

- Immediate report to Bank and
relevant authorities of significant
incidents and response actions

3.2

Implement air quality management practices to control

construction dust and vehicle emissions, including (at a

minimum):

- Periodic observation monitoring for visible dust near
construction/ traffic areas

- Implement dust suppression as needed in dry/dusty
conditions (water, gravel, etc.)

- Maintain vehicles/equipment in good running condition

- Obey speed limits in traffic management plan (item
4.1)

- Cover loads as needed to prevent dust

Romanian Law
EBRD PR 3
Best practice

- Develop: prior to construction
- Implement: throughout
construction

Report to Bank on monitoring results
and highlights of dust control/
suppression activities

3.3

Develop and implement erosion and sedimentation
control plan for all areas where the ground will be

Romanian Law
EBRD PR 3

- Develop: prior to construction
- Implement: throughout

Minimize erosion into streams
Review of plan by authorities as

Page 7

Environmental and Social Action Plan
Chirnogeni Wind Farm, Romania

‘ Source of ‘ Target and Evaluation Criteria For
No. Action requirement Date required Siccessful Implementation®
disturbed during construction in accordance with good Best practice construction required by permits
international practices, including at a minimum): Submission of plan with first EHS
- Minimize disturbance on slopes and in/near water report to Bank
- Repair ruts and other features caused by work in wet Report to Bank on highlights of
weather erosion control program
- Segregate topsoil from subsurface material and store
in secure area for reuse
- Protect storage pile(s) with covers, including vegetative
cover (native grass species) as needed to prevent
erosion and dessication.
- Use best practices to prevent or retard run-off
Work with ENEL to include similar requirements in their
work and their contractors’ work.

3.4 | Provide portable toilets or other means to contain Romanian Law Throughout project performance | - No unauthorized discharges
sanitary wastes as needed, at all work locations. EBRD PR 3 - No releases of untreated sanitary
Discharge wastes to appropriate treatment as required Best practice wastes
by authorities. - Report to Bank on any accidental

releases/discharges
4 Community health, safety, and security

Page &

Environmental and Social Action Plan
Chirnogeni Wind Farm, Romania

‘ Source of ‘ Target and Evaluation Criteria For
No. Action requirement Date required Siccessful Implementation®
41 Develop and implement — and require contractors to EBRD PR 4 - Develop procedures: prior - Consultations with local authorities
implement -- procedures to protect public health and Best practice to commencement of major on traffic, notices, etc.
safety, to include (but not be limited to): works - Consultations with traffic
- Traffic management plan for all drivers and equipment - — Implement: throughout authorities on traffic plan
operators (speed limits, training, routes to follow, construction - Submission of plans to EBRD with
avoidance of sensitive areas) first report under item 0
Public notice of construction operations near areas - Report to Bank on traffic
open to the public management, security, other
Security as needed to prevent unauthorized access to activities, including any incidents/
project locations, with appropriate training for guards accidents involving the public
Notice to local authorities and nearby residents before
major activities and traffic
Hazard notices/signs/barriers to prevent access to
energized components and other dangerous areas
Make best effort to minimize disruption and closures of
public roads
4.2 | Establish and enforce rules for worker behavior when EBRD PR 4 Throughout life of work camps - No serious incidents between
dealing with local residents and visitors in order to Best practice and employment of non-resident workers and local population
prevent adverse impacts workers - Consultation with local authorities
concerning appropriate behaviors
and controls
- Report to Bank on all incidents
4.3 | Minimize the amount of work done after daylight hours EBRD PRs 3, 4 Throughout construction Notice to local authorities when work
wherever possible, particularly work that can cause Best practice is to take place after hours
noise or require bright lights
5 PR 5: Land acquisition, involuntary resettlement and economic displacement
5 Provide replacement or compensate at fair market value | Romanian law - Prior to economic loss, unless

any person who suffers any economic losses caused by

EBRD PR 5

for compensation for damages

- All replacement and compensation
at fair market value

Page 9

Environmental and Social Action Plan
Chirnogeni Wind Farm, Romania

‘ Source of ‘ Target and Evaluation Criteria For
No. Action requirement Date required Siccessful Implementation®
the use of land by the project, including loss of use of - Report to Bank on all economic.
communal land (whether use was authorized or not), losses due to project and any
damage to crops, injury or death to animals, loss of compensation or replacement paid
access to fields, etc.
6 PR 6: Biodiversity conservation and sustainable management of living natural resources

6.1 Develop and implement program of bat and bird EBRD PR6 - Develop: prior to construction Review and approval of plan by
monitoring during spring and fall migration seasons as Best practice - Implement: During construction | independent expert, review by
well as breeding and resident seasons (primarily spring and at least first two years of Romanian Ornithological Society
and summer). Focus should be on large birds (raptors, operation, thereafter as
wading birds, large waterfowl) and birds that exhibit recommended under 6.3
aerial courtship display. Data must be sufficient to verify
or refine understanding of baseline conditions, and then
identify any changes.

6.2 | Develop and implement program of periodic bat and bird | EBRD PR 6 Wind mast: construction and - Review and approval of plan by
mortality monitoring at all turbines and at wind mast, operation independent expert, review by
with emphasis on migration and breeding seasons Turbines: throughout operation Romanian Ornithological Society

- Report immediately any excess or
unusually high mortality

6.3 | Appoint independent expert(s) to conduct independent EBRD PR6 - Appoint expert: prior to - Expert CV provided to Bank
annual evaluation of bird and bat seasonal monitoring Best practice operations - Evaluation report from expert,
(item 6.1) and mortality monitoring (6.2) programs and - Expert reviews/reports: before implementation of recommended
results in order to evaluate impacts on birds and bats operations commence and changes (if needed)
and, if needed, to recommend changes to operating thereafter after each annual - Submission of expert's report to
parameters (such as rotation speed or operating hours monitoring report under 6.1 and | Bank, including proposed changes
during sensitive periods/hours). Beginning at year 2, 6.2. to operating parameters
expert to make annual recommendation on continuation
of monitoring under 6.1.

6.4 | Establish and enforce rules for workers to prohibit Romanian law Throughout construction and

- No violations of hunting, fishing,

Page 10

Environmental and Social Action Plan
Chirnogeni Wind Farm, Romania

. Source of Target and Evaluation Criteria For
No. Action requirement Date required Successful Implementation®
hunting, fishing, wood-cutting except as allowed with EBRD PR6 operation wood-cutting rules
lawful permits - Report to Bank on actions taken to
control worker behavior, including
incidents
6.5 | Prepare and implement landscaping plan for all project Romanian law - Complete plan for each - Landscaping plans completed.
elements EBRD PR6 area/element before completion | - Report on completion of plans and
Good practice of construction of that element status of implementation
- Implement when construction is
complete for each element
8 PR 8: Cultural heritage
8.1. | In collaboration with Minister of Culture and/or regional Romanian law - Survey conducted prior to - Report to Bank on surveys and
representatives, conduct pre-construction surveys for EBRD PR 8 construction chance find procedures, and on
archaeological and develop and implement chance find - Training conducted prior to any discoveries made
procedures, including training of all workers (EPGE and worker activities
all contractors). - Program implemented
throughout construction.
10 PR10: Stakeholder engagement
10.1 | Implement Stakeholder Engagement Plan, including EBRD PR 10 Throughout construction and - Report to Bank on consultation
stakeholder grievance mechanism and notice to Best practice operation activities, including notices given
authorities and residents of major construction events - Report to Bank on all grievances
(see items 4.1) received and how addressed/
resolved
10.2. | Report on a regular basis to the impacted communities EBRD PR 10 Semi-annually during - Report to Bank on consultation

about project progress status, and progress in the
implementation this ESAP.

Best Practice

construction and annually during
operation

activities
- Report to communities on status

Page 11

